Citation Nr: 0738607	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  96-13 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability rating for a service-
connected right knee disability, currently evaluated as 10 
percent disabling on the basis of traumatic arthritis with 
limitation of motion and pain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from February 1980 to March 
1985.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision that, 
in part, denied a disability evaluation in excess of 
10 percent for the veteran's right knee disability.  In July 
1996, the veteran testified during a hearing before RO 
personnel.  Records show that the veteran failed to appear 
for hearings before a Veterans Law Judge that were scheduled 
for August 2001 and August 2002.

The Board remanded the matter for additional development in 
February 1998, April 2000, July 2003, and April 2004.  In 
April 2005, the Board denied a disability evaluation in 
excess of 10 percent for the veteran's right knee disability.

The veteran appealed the April 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2006 Joint Motion, the parties moved to vacate 
the Board decision and remand the case to the Board.  The 
Court granted the motion.  Thereafter, the case was returned 
to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


REMAND

The veteran contends that his service-connected right knee 
disability is more severe than currently rated, and warrants 
an increased disability rating.

In November 2007, the veteran indicated that he recently 
underwent a VA contract examination in September 2007.  The 
veteran also reported additional treatment for his right knee 
disability at the VA Medical Center (VAMC) in Atlanta, 
Georgia.  The claims folder contains neither a copy of the 
September 2007 VA contract examination, nor treatment records 
from the Atlanta VAMC since March 2007.

VA is required to request these records.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2002).

VA regulations provide that "if the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2007); see 38 C.F.R. 
§ 19.9 (2007).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a 'thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Under these circumstances, the RO or AMC should review the 
report of the September 2007 VA contract examination for 
determinations as to whether the veteran's claims file was 
available to the examiner at the time; and whether the report 
contains sufficient detail, including any functional 
impairment, for evaluation of the veteran's service-connected 
right knee disability.  If any deficiencies are found, the RO 
or AMC should take appropriate action to schedule the veteran 
for another VA examination.

The August 2006 Joint Motion found the Board decision to be 
deficient because it did not address entitlement to a 
separate evaluation for limitation of flexion (Diagnostic 
Code 5003-5260) and the symptomatic residuals of removal of a 
semilunar cartilage (Diagnostic Code 5259), in addition to 
the currently assigned 10 percent disability rating based on 
limitation of extension (Diagnostic Code 5261).  The RO or 
AMC should also consider whether an extraschedular rating is 
warranted for the veteran's right knee disability, pursuant 
to 38 C.F.R. 3.321(b)(1) (2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain names 
and addresses of all medical care 
providers who treated the veteran for a 
right knee disability, since March 2007.  
After securing the necessary release, 
obtain these records and treatment 
records from the Atlanta VAMC and the 
report of the September 2007 VA contract 
examination.

2.  Review the report of the September 
2007 VA examination for evaluation of the 
service-connected right knee disability, 
and to ensure that the claims file was 
made available to the examiner.  

The report should specify the degrees of 
flexion and extension for the right knee, 
and should note whether there is any 
additional limitation of motion due to 
pain, weakened movement, excess 
fatigability, or incoordination.
  
The report should specify whether there 
is recurrent subluxation or lateral 
instability in the right knee, and if 
present, on its severity (mild, moderate 
or severe).  

These specific findings are needed to 
rate the veteran's disability in 
accordance with the rating schedule.  If 
any deficiencies are found, the RO or AMC 
should schedule the veteran for another 
examination.

3.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal, 
taking into consideration all applicable 
criteria for evaluating the veteran's 
right knee disability, as well as 
provisions of 38 C.F.R. § 3.321(b)(1) for 
an extraschedular rating.  If the 
benefits sought on appeal remain denied, 
the RO or AMC must furnish a supplemental 
statement of the case (SSOC) that 
includes citation to all additional legal 
authority considered, before the claims 
file is returned to the Board, if 
otherwise in order.

The veteran may furnish additional evidence and/or argument.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



